Citation Nr: 0312240	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-18 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1970.

This appeal originates from a January 1998 rating decision 
that denied the veteran's claim for service connection for a 
cardiovascular disability.  The appellant was notified of 
this decision in January 1998.  He submitted a notice of 
disagreement with the decision in November 1998, and a 
statement of the case was issued in September 1999.  The 
appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in November 1999.  In July 2002, the veteran 
testified at hearing before the undersigned Board at the RO.

In December 2002, the Board remanded this case to the RO for 
its review of additional evidence that the veteran submitted 
to the RO, along with the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.37 (2002).  Such 
evidence consisted of numerous statements and medical text 
excerpts as well as pertinent medical records.  The Board 
also noted in the remand that the veteran had submitted 
evidence directly to the Board that, for the sake of 
efficiency, the RO should also review.  In February 2003, the 
veteran submitted additional evidence to the RO asking that 
the evidence be forward to the Board and waiving review of 
the evidence by the agency of original jurisdiction (AOJ).

Thereafter, in February and March 2003, the veteran again 
submitted additional evidence to the RO for which he did not 
waive review by the AOJ.  However, a review of this evidence, 
which consists of VA medical records, medical text excepts, 
service medical records and argument from the veteran, 
reveals that it is essentially duplicative of evidence 
already on record.  Consequently, the Board finds that there 
is no prejudice to the veteran in proceeding with a decision 
at this time without directing or accomplishing any 
additional notification and or development action.  See, e.g. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  All notification and development action needed for a fair 
adjudication of the veteran's service connection claim has 
been accomplished.  

2.  The veteran does not currently have pericarditis.

3.  Coronary artery disease and mitral valve prolapse were 
not shown in service.

4.  There is no competent medical evidence of a nexus between 
the veteran's current cardiovascular disability and his 
active military service, to include evidence establishing 
that such a disability was manifest to a compensable degree 
within the first post-service year; the only medical opinion 
on this point militates against the claim.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

As evidenced by May 2002 statement of the case (SOC) and the 
November 2002 supplemental statement of the case (SSOC), the 
veteran has been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  Hence, 
the Board finds that he has been given notice of the 
information and evidence needed to substantiate the claim and 
has been afforded opportunities to submit such information 
and evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  Pursuant to the May 2002 SOC and the November 
2002 SSOC, the RO informed the veteran of the VCAA and of the 
evidence that has been obtained and considered in conjunction 
with this appeal.  Moreover, in the May 2001 letter, the RO 
informed the veteran of the type of additional evidence or 
information that he could submit to support his claim for an 
increased rating, and gave him and his representative 60 days 
in which to respond.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  Furthermore, 
the RO has obtained VA outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with this claim.  The Board also points out that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

The veteran's service medical records show that he had a 
normal clinical evaluation of his heart at a pre-enlistment 
examination in April 1966.  They also show that he was 
hospitalized for 14 days in January 1969 for acute idiopathic 
pericarditis.  Upon admission the veteran reported a four day 
history of chest pain.  An EKG was performed and showed some 
ST and T wave changes consistent with pericarditis.  The 
veteran was discharged to light duty for 10 days.  

The veteran's separation examination report in September 1970 
shows that he had a normal clinical evaluation of the heart.  
Chest x-rays were normal.

Post-service VA examination reports in February 1976 and 
January 1989 show that the veteran's cardiovascular system 
was normal.  X-ray results in January 1989 revealed no acute 
process in the chest, and a large hiatal hernia.

Results of an Agent Orange examination in February 1989 
revealed regular cardiac rate and rhythm.  No murmurs or 
friction rubs were heard.  PMI was not displaced.  Peripheral 
vessels were intact.  No bruits were heard and no pedal 
edema.

A computed tomography was taken of the veteran's chest in 
August 1994 revealing no lung mass.

A chest x-ray taken in March 1995 revealed no acute 
abnormality and a large hiatal hernia unchanged since 1989.

Results of a stress test in August 1995 were compatible for 
scarring with superimposed reversible ischemic changes in the 
infero-apical region.

The veteran was assessed as having a positive stress test in 
September 1995.

An October 1995 VA treatment record contains an impression of 
typical angina with markedly abnormal stress test by EKG and 
thallium in multiple distributions.

An ECHO report dated in October 1995 shows left ventricular 
hypertrophy with mild dilated left ventricle.  It also shows 
inferior and septal wall hypokinesia otherwise preserved left 
ventricular function, and mild mitral valve prolapse.  An 
impression on an October 1995 medical record includes 
coronary artery disease with mildly decreased left 
ventricular systolic function.

An April 1996 VA outpatient treatment record contains an 
assessment of coronary artery disease.

During a VA examination in August 1996, the veteran 
complained of occasional mild chest pains that lasted for 
approximately 30 minutes.  Cardiovascular findings were 
unremarkable, although the examiner noted that the veteran 
had been diagnosed in the past as having mitral valve 
prolapse and had shown some ischemia during some of his 
stress thallium testing.  He was diagnosed as having coronary 
artery disease, mitral valve prolapse and functional class 
II.

On VA cardiovascular examination in September 1997, the 
veteran reported having pericarditis in service in 1968 and 
chest discomfort/pain in 1990.  He said that four years 
earlier a coronary angiography was performed revealing some 
blocked arteries and a prolapsed mitral valve.  He complained 
of continuing chest discomfort which he took Metoprolol for.  
The examiner indicated that he had reviewed the veteran's 
claims file and documented coronary artery disease.  He 
diagnosed the veteran as having coronary artery disease, 
mitral valve prolapse, mild mitral regurgitation and history 
of acute pericarditis in 1968.  He said that the veteran's 
coronary artery disease and mitral valve prolapse were 
unrelated to his history of acute pericarditis in 1968.

In a January 1998 rating decision, the RO denied the 
veteran's claim for service connection for residuals of acute 
pericarditis.

In December 1998 the veteran submitted excerpts from a text 
entitled Comprehensive Cardiac Care, A Text For Nurses, 
Physicians, And Other Health Practitioners.

Records from the Social Security Administration show that in 
February 1999 the veteran was found to have met the 
disability insured status requirements as of July 1995 for 
disabilities that included history of myocardial infarction, 
coronary artery disease and mitral valve prolapse.

An April 1999 VA examination report relays the veteran's 
history of acute pericarditis in service in 1968, evidence of 
ischemia based on a stress thallium test in 1995, a finding 
of total occlusion of the right coronary artery distally, and 
evidence of mitral valve prolapse with mitral regurgitation 
and inferobasial hypokinesis in 1997.  The veteran was 
diagnosed as having coronary artery disease with evidence of 
prior myocardial infarction and totally occluded right 
coronary artery, currently stable, and hyperlipidemia.  The 
examiner stated that the relationship of the veteran's 
coronary artery disease to the pericarditis during service 
was unclear, but that coronary artery disease was not usually 
a sequel of acute pericarditis.

The RO continued to deny the veteran's claim for service 
connection for a cardiovascular disability in a September 
1999 rating decision.

During a regional office hearing in December 1999, the 
veteran testified that he was certain that his present heart 
condition was related to service.  He also said that he has 
received all of his medical treatment at the VAMC in 
Danville.  He added that the only time he saw a cardiologist 
was in 1987 and at a VA cardiovascular examination 
approximately four months earlier. 

In a statement received in December 1999, the veteran said 
that his inservice diagnosis of acute pericarditis was not 
correct and that his EKGs in the 1980s and 1990s show that he 
had chronic pericarditis.  He enclosed copies of EKG reports 
including a March 1981 report showing nonspecific RT interval 
and T wave changes.

In a March 2000 statement, a physician from Doctors Family 
Practice indicated that he looked at an EKG tracing of 
December 7, 1999, that showed nonspecific T wave changes. 

A May 2000 VA outpatient record from the cardiology clinic 
reports the following, "[Veteran] wishes to argue with me 
about the T-wave polarity in LL 3.  His is inverted, and he 
takes this as evidence of abnormal ECG related to ongoing 
pericarditis."  The record also contains an impression of 
chest pain by history, questionable etiology, no evidence of 
pericarditis and altered affect.  The physician remarked that 
there was no current evidence of symptomatic organic heart 
disease and opined that he "[saw] absolutely no connection 
between putative pericarditis in 1969 and present state of 
health."  

During the July 2002 Board hearing, the veteran testified 
that the pericarditis that he had in service resulted in 
inverted T waves that continue to the present.  He said that 
as a result his pericarditis that was diagnosed in service as 
acute, was really chronic.  He cited to medical text excerpts 
to support his contention, but admitted that no doctor had 
ever told him that he has a current disease of the 
pericardium or related his current heart condition to 
service.  He said that his present diagnoses of coronary 
artery disease and mitral valve prolapse were diagnosed in 
the mid 1990s and he was diagnosed as having tachycardia in 
1978.

An August 2002 VA outpatient record from the cardiology 
clinic shows that the veteran had a history of ischemic heart 
disease and coronary artery disease problems in the 1990s and 
was being seen for a follow-up.  The record also shows that 
the veteran thought that he had chronic pericarditis and 
wanted to know more about that.  The examiner assessed the 
veteran as having history of coronary artery disease.  He 
noted that the veteran's last stress echocardiogram was 
performed about one year earlier and was negative for 
Delbutamine induced ischemia.  He said that he told the 
veteran that he had no records regarding his acute 
pericarditis in 1969.  He also noted that the veteran's EKG, 
performed approximately one year earlier, which showed T-wave 
inversion in the inferior leads in V-6 and that could present 
cold skin ischemia.  He went on to tell the veteran that that 
didn't mean that he had chronic pericarditis.

The record contains numerous statements from the veteran 
relating his present cardiovascular conditions to service.  
The record also contains numerous medical text excerpts 
submitted by the veteran that pertain to cardiovascular 
disease and pericarditis.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
such as cardiovascular disease, are presumed to be service-
connected if manifest to a compensable degree within one year 
of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran's service medical records show that he was 
hospitalized for approximately two weeks in January 1969 for 
complaints of chest pain.  An electrocardiogram was performed 
revealing T-wave inversion and the veteran was diagnosed as 
having acute idiopathic pericarditis.  The veteran was later 
found to have a normal clinical evaluation of his heart at 
his separation examination in September 1970 and a chest x-
ray taken at that time was normal.

As the veteran's service medical records show, there is no 
question that the record reflects his complaints of chest 
pain and diagnosis of acute idiopathic pericarditis in 
service.  However, notwithstanding the veteran's contentions 
to the contrary, there is no medical evidence showing that he 
had a chronic heart disability either in service (see 
38 C.F.R. § 3.303(b)) or within the first post-service year 
(see 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309).  
Furthermore, there is no medical evidence relating his 
present coronary artery disease and mitral valve prolapse, 
diagnosed many years after service, in the mid 1990s, to 
service.  In fact, of the three VA medical opinions on file 
that address the nexus question, all three opinions militate 
against a relationship between the veteran's pericarditis in 
service and his current heart disability. 

Specifically, a VA examiner in December 1997, after examining 
the veteran and reviewing his claims file, opined that the 
veteran's coronary artery disease and mitral valve prolapse 
was unrelated to his history of pericarditis in 1968.  A 
subsequent VA examiner in April 1999 opined that while the 
relationship of the veteran's present cardiovascular 
disability to pericarditis during service was unclear, 
coronary artery disease was usually not a sequel of acute 
pericarditis.  Furthermore, in a May 2000 VA outpatient 
record from the cardiology clinic, the physician said that he 
saw absolutely no connection between putative pericarditis in 
1969 and the veterans' present state of health. 

Hence, the only medical nexus evidence of record militates 
against the veteran's claim, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any contrary medical evidence (i.e., medical evidence that, 
in fact, supports the veteran's assertions that his current 
cardiovascular disability is related to his in-service 
diagnosis of acute pericarditis).  In this regard, the 
veteran acknowledged at a hearing before the undersigned 
Board member in July 2002 that he had never been told by a 
doctor that he had a disease of the pericardium or that the 
heart condition that he presently has began in service.  

The Board in no way disputes the veteran's sincere belief 
based on his own medical research that he has a present heart 
disability related to service.  However, his opinion as to 
his diagnosis and the etiology thereof, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The Board also 
emphasizes that a claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this case, there 
simply is no competent medical evidence that supports the 
appellant's assertions as to a nexus between his active 
military service and his current cardiovascular disability, 
and the only medical opinions on this point weigh against the 
claim.

Under these circumstances, the Board finds that the claim for 
service connection for a cardiovascular disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a cardiovascular disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

